Exhibit 10.22(k)

 

 

SPANSION INC.

 

2010 EQUITY INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD


 

 

 

The following sets forth the terms of your Spansion Inc. Restricted Stock Unit
(“RSU”) Award:

 

Employee Name:

 

   

Stock ID:

     

Grant Number:

     

Grant Date:

     

Number of Shares:

     

Vesting Schedule and Payment Date:

Subject to acceleration in certain circumstances, the RSUs vest and are paid on
the following dates (each a “Payment Date”):

 

Shares                     Date

 

 

 

 


The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Spansion Inc.
2010 Equity Incentive Award Plan (as amended from time to time, the “Plan”). By
not electronically rejecting this Award within 30 days after the date of the
electronic mail notification to you of the grant of this Award (the “Electronic
Notification Date”), you agree to be bound by the terms and conditions herein,
the Plan and all conditions established by the Company in connection with awards
issued under the Plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

The following terms and conditions apply to the RSUs granted pursuant to this
Award:

 

 

Company; Defined Terms:

“Company” shall mean Spansion Inc., and, except as the context may otherwise
require, references to “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

   

Type of Award:

Restricted Stock Units, or RSUs.

 

The RSUs entitle the Holder to receive an equal number of shares of Common Stock
at settlement, as described below.

   

Brokerage Account Requirement:

As a condition to the grant of the RSUs, the Holder agrees to open and maintain
a brokerage account at the Company’s designated stock broker at all times that
the RSUs remain outstanding. 

   

Vesting and Settlement:

The RSUs shall vest and become payable according to the schedule set forth
above; provided, however, that the RSUs will vest and be paid on such dates only
if the Holder has not had a Termination of Service prior to the applicable
Payment Date. Except as provided below, all unvested RSUs will be forfeited upon
Termination of Service. Vested RSUs shall be settled through the issuance of
shares of Common Stock to the Holder equal to the number of RSUs to be settled
and paid. The issuance of shares of Common Stock will be subject to tax
withholding, as provided below.

 

Notwithstanding the foregoing, upon a Change in Control prior to Holder’s
Termination of Service, one-hundred percent (100%) of the RSUs shall
automatically be fully vested and payable. In anticipation of a Change in
Control, the Administrator may cause the RSUs to terminate at a specific time in
the future, including but not limited to the date of such Change in Control.

   

Transferability of RSUs:

RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, provided that in the event of the Holder’s death, shares
deliverable or amounts payable with respect to the RSUs shall be delivered or
paid, as applicable, to the Holder’s designated beneficiary. The Administrator
will advise Holders with respect to the procedures for naming and changing
designated beneficiaries. 

 

 
2

--------------------------------------------------------------------------------

 

 

Tax Withholding:

Unless another method for the payment of applicable tax withholding obligations
is elected at least two days before the Payment Date, the Holder agrees to sell
that number of shares of Common Stock necessary to provide proceeds in an amount
equal to the tax withholding obligations and instruct the broker to pay the
proceeds to the Company. Alternatively, if required or if designated by the
Holder, the Company may deduct from the Holder’s paycheck within a reasonable
time following each Payment Date the minimum amount required to satisfy any
applicable tax withholding obligations with respect to the issuance of shares of
Common Stock on such Payment Date. Finally, the Holder may also satisfy tax
withholding obligations by depositing cash in an amount equal to the tax
withholding obligations in the Holder’s brokerage account designated by the
Company and instructing the broker to pay such cash amount to the Company.

 

The Holder is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

   

Rights as a Stockholder:

Until the shares of Common Stock are issued and delivered, a Holder will have no
rights as a stockholder with respect to the shares of Common Stock subject to
the RSU.

   

No Right to Continued

Employment:

Neither the RSUs nor this Agreement confers upon the Holder any right to
continue to be an employee of the Company or any of its subsidiaries or
interferes in any way with the right of the Company or any of its subsidiaries
to terminate the Holder’s employment at any time.

 

 
3

--------------------------------------------------------------------------------

 

 

Data Privacy:

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, social security number or other employee tax identification
number, salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Holder to a third party with whom
the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder’s ability to participate in the
Plan and receive the benefits intended by this Award.

   

No impact on other rights.

Participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation outside the scope of Holder’s normal
employment and compensation rights, if any. As such, the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of RSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of RSUs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.

 

 

4 